Title: Certificate of the Freedom of the City of New York, [16 March 1795]
From: Varick, Richard
To: Hamilton, Alexander


[New York, March 16, 1795]


City of New York
}
ss:
The Mayor and Aldermen of the City of New York


To all to whom these presents shall come, send greeting


Whereas “the Mayor, Aldermen and Commonality of the City of New York” did resolve “that as a testimony of the high sense they entertain of the public Services of Alexander Hamilton; especially in the administration of the Office of Secretary of the Treasury of the United States, He be presented with the Freedom of this City.”
Now know ye that We the said Mayor and Aldermen have received admitted and made the said Alexander Hamilton a Free Man and Citizen of the said City and the Liberties thereof To have, hold, use and enjoy all the Benefits, Priviledges, Franchizes and Immunities whatsoever, granted or belonging to the said City.
In Testimony whereof the said Mayor and Aldermen have caused the common Seal of the said City to be hereunto affixed Witness Richard Varick Mayor of the said City this sixteenth day of March in the Year One thousand seven hundred and ninety five.

Richd. Varick.
By order of the Mayor
and Aldermen
Robt. Benson Clk

